DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/01/2022 has been entered.

Claim Objections
Claim 11 objected to because of the following informalities:  line 12 reads “skaking” should read “shaking”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-16 are rejected under 35 U.S.C. 102(a1) as being anticipated by Easy Egg Peeler (NPL).

Regarding claim 11, Easy Egg Peeler discloses a method of separating a shell of a hard-boiled egg from an egg white using an egg peeler comprising: 
a body (labeled as “transparent body” below) having an annular side wall (wall supporting labeled “Annular rings” below) and a bottom (bottom wall of annular side walls shown below supporting water and egg) together forming a receptacle (in receiving of egg and water) having a cavity (where egg and water are held): 
a lid (as shown below pouring water into cavity) configured to selectively secure to the body (snap fitting as shown below via ridge at rim of body) to sealingly enclose the cavity (as containing egg and water during shaking); and 
wherein the body Further comprises a plurality of continuous annular shoulders (labeled as Annular rings below) within the receptacle forming a washboard (as formed by the plurality of annular rings shown below) and configured to engage the hard-boiled egg placed in the cavity when the egg peeler is shaken, comprising the steps of: 
placing a hard-boiled egg having-an eggshell and an egg white in the receptacle cavity (as shown below): adding water to the cavity (as shown below); 
sealingly securing the lid to body (via snap fitting labeled below), skaking the egg peeler such that the hard-boiled egg engages the washboard in a washboard elect to separate and separating the eggshell from the egg white (as noted by title “Easy Egg Peeler”); and 
removing the egg white from the receptacle (as produced end result noted by title “Easy Egg Peeler”).  

    PNG
    media_image1.png
    895
    1189
    media_image1.png
    Greyscale


Regarding claim 12, Easy Egg Peeler discloses the method as specified in Claim 11, Easy Egg Peeler further discloses wherein at least one the plurality of continuous annular shoulders has a diameter larger than a diameter of the hard-boiled egg (hard boiled egg free within water bath of body as shown above).
 
Regarding claim 13, Easy Egg Peeler discloses the method as specified in Claim12, Easy Egg Peeler further discloses wherein the plurality of continuous annular shoulders are evenly spaced from one another (see even spacing of annular rings above).  

Regarding claim 14, Easy Egg Peeler discloses the method as specified in Claim 12, Easy Egg Peeler further discloses wherein the plurality of continuous annular shoulders each form a ledge (annular rings depth from wall) having an annular upper surface facing the lid (annular surface of annular ring facing open top as shown above).  

Regarding claim 15, Easy Egg Peeler discloses the method as specified in Claim 14, Easy Egg Peeler further discloses wherein the body is comprised of a clear material (as egg is visible through body and water shown above).  

Regarding claim 16, Easy Egg Peeler discloses the method as specified in Claim 11, Easy Egg Peeler further discloses wherein the receptacle has a rim (top portion of open top of body as shown above) wherein the lid is snapped about the rim and to the receptacle (via snap fitting labeled above).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ramos (2019/0008201) in view of Tyler (US 2019/0343311) and Martha (NPL).

Regarding claim 11, Ramos discloses (Fig-11) a method of separating a shell of a hard-boiled egg from an egg white using an egg peeler (Ramos accounts shell removal from produce “This enables the outer surface of the produce, such as garlic skin or nut shells, to be quickly removed.” [0043]” while the term produce includes farmed things covering animal produce “things that have been produced or grown, especially by farming. ‘dairy produce’” -Oxford Dictionary, thus eggs as a farmed produce is anticipated for shelling) comprising: 
a body having an annular side wall (102) and a bottom (160) together forming a receptacle having a cavity (interior 102): 
a lid (104) configured to selectively secure to the body to sealingly enclose the cavity (lid provides seal “foam and foam seals”, “tops or seals”, “resealable and non-resealable caps” [0037]); and 
wherein the body further comprises a plurality of continuous annular shoulders (rings 120 “the frictional surface 120 may be a plurality of ribbed rings which may be designed in rows. FIG. 11 is a sectional view of an example embodiment of the frictional surface 120 as the plurality of ribbed rings.” [0039]) within the receptacle forming a washboard (plurality of 120, see figure 11, washboard frictional effect “The frictional surfaces 120 along the interior of the produce shaker 100 creates changes in motion and gripping action or shearing activity upon the contents when shaken. This enables the outer surface of the produce, such as garlic skin or nut shells, to be quickly removed.” [0043], “No sharp edges or blades are present within the produce shaker 100.” [0052]) and configured to engage the 
placing a 
sealingly securing the lid to body (“A first cap is coupled with the first mounting surface on the first end.” [0027]);
 shaking the egg peeler such that the hard-boiled egg engages the washboard in a washboard effect to separate and separating the eggshell from the egg white (“The cylinder is shaken to engage the produce with the frictional surface and to remove an outer surface of the produce.” [0027]); and 
removing the egg white from the receptacle (“the first cap 104 may be removed from the first mounting surface 108 and the contents may be poured out of the produce shaker 100” [0052]).
Ramos while anticipating different produce in a range inclusive of eggs is silent regarding specifically wherein the inserted produce to be shelled is specifically an egg having egg shell and egg white.
However Martha provides that its is known to use produce peelers such as garlic shelling devices (in this instance two bowls placed together “works for me, I use two stainless steel mixing bowls” (3rd comment page 4/22)) to shell hard boiled eggs (“it works for peeling hard-boiled eggs too. Try it!” (last comment page 9/22)). 
The advantage of using a garlic shelling device to peel an egg is to expand the uses of a garlic peeling device to include that of an egg peeling device, “it works for peeling hard-boiled eggs too. Try it!” (last comment page 9/22). 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Ramos with Martha, by modifying the step of produce insertion to include hard boiled egg insertion.
Ramos is silent regarding adding water to the cavity.
However Tyler provides a method of adding water to the cavity of an egg shaker (“Eggs are inserted into the apparatus, water is added, the apparatus is sealed, the user agitates the apparatus for a short time, and then pours out the separated egg and egg shell along with the water.” abstract). 
The advantage of adding water to the cavity of an egg shaker, is to provide a medium to help wash away eggshell from egg white “Eggs are inserted into the apparatus, water is added, the apparatus is sealed, the user agitates the apparatus for a short time, and then pours out the separated egg and egg shell along with the water.” (abstract). 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify the egg separator of Ramos as already modified by Martha, with the water adding step of Tyler, to provide a medium to help wash away eggshell from egg white.

Regarding claim 12, Ramos discloses the method as specified in Claim 11, Ramos further discloses wherein at least one the plurality of continuous annular shoulders has a diameter larger than a diameter of the hard boiled egg (see produce 126 freely spaced within rib rings 120 figure 16, “This provides redirecting angles that cause the contents within the produce shaker 100 to gyrate, spin and rotate breaking apart and thus removing the outer surface from the produce.” [0040]).

Regarding claim 13, Ramos discloses the method as specified in Claim 12, Ramos further discloses wherein the plurality of continuous annular shoulders are evenly spaced from one another (although any dimensions are anticipated, set distances between the rows of plurality of rings is provided “The ribbed rings may be approximately 6.35 millimeters in diameter with approximately 3.175 millimeters between the ribbed rings. The size and shape of the ribbed rings may vary to any suitable diameter, and the distance between the ribbed rings may be increased or decreased to any suitable width or length.” [0039]).

Regarding claim 14, Ramos discloses the method as specified in Claim 12, Ramos further discloses (Fig-11-12) wherein the plurality of continuous annular shoulders each form a ledge (top portion of 120) having an annular upper surface (formed as ring) facing the lid (top of rings 120 as closest portion to lid).

Regarding claim 15, Ramos discloses the method as specified in Claim 14, Ramos is silent regarding wherein the body is comprised of a clear material.
However Tyler teaches wherein the body is comprised of a clear material (see figure 4, where body is clear and cap and bottom are not).
The advantage of a clear material is to observe the produce with in the shaker.
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Ramos with Tyler by modifying the undisclosed transparency of shaker of Ramos, with the transparent shaker of Tyler, to observe produce within the shaker. 

Regarding claim 16, Ramos discloses the method as specified in Claim 11, Ramos further discloses wherein the receptacle has a rim (108), wherein the lid is snapped about the rim and to the receptacle (snapped lid fittings anticipated, emphasis added “the first cap 104 may be coupled to the first mounting surface 108 by threaded caps, plugs, clip-on caps also known as lightning closures, resealable and non-resealable caps, twist-off and cork caps, bottle caps sports caps, hinged caps, valved caps, pull-off bottle caps, enclosable wire, ceramic caps, rubber caps, internal exposing cap, lids, closures, aluminum or plastic sheets, tops, foam and foam seals, child proof caps, glass, wood, metal, plastic, rubber or cork lids, plugs, tops or seals. The second cap 106 may be configured to couple with the second mounting surface 110 on the second end by the same method as the first cap 104, such as by bayonet mounts, threads, clip-on, snap fit, magnets or by a different method. In another embodiment, the second cap 106 may be fixed or permanent and non-removable, or be an integral part of the body 102.” [0037]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER H KIRKWOOD whose telephone number is (469)295-9113. The examiner can normally be reached 11:00 am - 8:00 pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Spencer H. Kirkwood/Examiner, Art Unit 3761       

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761